DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Authorization ID acquiring device, operation permitting device, terminal device, authorization ID memory device, authorization ID invalidating device, memory device, determining device, authorization ID transmitting device, authorization ID input device, in claims 10-18. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the applicant recites “the terminal device is provided with an input device configured to be operated by an operator who inputs an operator ID assigned to each operator and a device ID assigned to each mounting machine,” which renders the claim indefinite as it is unclear that there is one or more operators and/or operator ID’s and mounting machines and if they each are being inputted to mounting machine for validation. It is recommended to the applicant to recite  of the like: “the terminal device is provided with an input device configured to be operated by one or more operators, wherein the one or more operators inputs an operator ID assigned to each of the one or more operators and a device ID assigned to one or more mounting machines,”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butt et al (US 6,754,829) in view of Davies et al (WO 2006/0130991). 
Regarding claims 10,  Butt et al discloses a mounting machine management system configured to enable communication via a communication network between a management server, a terminal device, and a mounting machine configured to mount components on a board, wherein 
the management server is provided with an authorization ID transmitting device configured to transmit an authorization ID that allows operation required for adjustment of the mounting machine to the terminal device and the mounting machine [column 3 lines 17-25, column 3 lines 46-67, column 4 lines 1-30, column 5 lines 23-40, fig 5];
Please note that in this example the core is being interpreted as the management server, while the operator console is being interpreted as the terminal device and manageable device is being interpreted as the mounting machine. 
and the mounting machine is provided with an authorization ID acquiring device configured to acquire the authorization ID that the terminal device received from the management server [column 3 lines 46-67, column 5 lines 41-60];
Please note that in this example the certificates being transmitted include allowed operator’s information as well as transmits access control lists to the manageable device. 
an operation permitting device configured to allow the operation required for adjustment of the mounting machine [column 4 lines 13-30, Column 5 lines 41-47];
Please note that in this example the access control list allows access to the manageable device thus validating the operators. 
However, Butt et al does not expressly disclose but Davies et al discloses that in a case in which the authorization ID acquired by the authorization ID acquiring device matches the authorization ID that the mounting machine received from the management server [0011, 0012];
Please note that in this example identifier information can be matched to generate an authorization ID such that it is used to validate the operator. The authorization ID must match to allow authorization. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Butt et al by matching authorization ID’s, for the purpose of validating the operator, based upon the beneficial teachings provided by Davies et al, see for example [0012].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claim 11, Butt et al and Davies et al disclose all the limitations of claim 10. Butt et al further discloses wherein the mounting machine further includes an authorization ID memory device configured to memorize the authorization ID received by the mounting machine, and an authorization ID invalidating device configured to invalidate the authorization ID memorized in the authorization ID memory device when a specified time has elapsed since the mounting machine received the authorization ID or when a quantity allowed by the operation permitting device has reached a specified quantity [column 3 lines 27-28, column 4 lines 1-14];
Please note that in this example, the certificates utilized are tied to a session with a short lifetime, thus requiring them to be time dependent.
Regarding claim 12, Butt et al and Davies et al disclose all the limitations of claim 10. Butt et al further discloses that wherein the authorization ID is image data, the terminal device is provided with a printing device configured to print the image data, and the authorization ID 
Regarding claim 13, Butt et al and Davies et al disclose all the limitations of claim 10. Butt et al  does not further disclose but Davies et al discloses wherein the terminal device is provided with an input device configured to be operated by an operator who inputs an operator ID assigned to each operator and a device MD assigned to each mounting machine, the management server is further provided with a memory device configured to memorize the operation ID and the device ID, and a determining device configured to determine whether the operator MD and the device ID received from the terminal device are memorized in the memory device, and the authorization ID transmitting device is configured to, when the determining device determines that the operator ID and the device ID are memorized in the memory device, transmit the authorization ID [0011, 0012];
Please note that in this example identifier information can be matched to generate an authorization ID such that it is used to validate the operator. The authorization ID must match to allow authorization. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Butt et al by matching authorization ID’s, for the purpose of validating the operator, based upon the beneficial teachings provided by Davies et al, see for example [0012].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the 
Regarding claim 14, Butt et al and Davies et al disclose all the limitations of claim 10. Butt et al further discloses wherein when the operator ID received by the management server is memorized in the memory device, the management server transmits a program for performing operation required for adjustment of the mounting machine [column 12 lines 19-35, column 9 lines 59-67, column 8 lines 20-27 (i.e, super user).
However, Butt et al does not expressly disclose but Davies et al discloses that the operation permitting device is configured to execute the program when the authorization ID matches [0011, 0012];
Please note that in this example identifier information can be matched to generate an authorization ID such that it is used to validate the operator. The authorization ID must match to allow authorization. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Butt et al by matching authorization ID’s, for the purpose of validating the operator, based upon the beneficial teachings provided by Davies et al
Regarding claims 15,  Butt et al discloses A mounting machine connected via a communication network to a management server capable of communicating with a terminal device, the mounting machine comprising
an authorization ID acquiring device configured to acquire an authorization ID that allows operation required for adjustment of the mounting machine, the authorization ID being received by the terminal device from the management server [column 3 lines 17-25, column 3 lines 46-67, column 4 lines 1-30, column 5 lines 23-40, fig 5];
Please note that in this example the core is being interpreted as the management server, while the operator console is being interpreted as the terminal device and manageable device is being interpreted as the mounting machine. 
an authorization ID memory device configured to memorize the authorization ID that the mounting machine received from the management server; [column 3 lines 27-28, column 4 lines 1-14, column 3 lines 46-67, column 5 lines 41-60];
Please note that in this example the certificates being transmitted include allowed operator’s information as well as transmits access control lists to the manageable device.  Also note that in this example, the certificates utilized are tied to a session with a short lifetime, thus requiring them to be time dependent.
an operation permitting device configured to allow the operation required for adjustment of the mounting machine, wherein the operation permitting device is 
Please note that in this example the access control list allows access to the manageable device thus validating the operators. 
However, Butt et al does not expressly disclose but Davies et al discloses that  the authorization ID acquired by the authorization ID acquiring device matches the authorization ID memorized in the authorization ID memory device [0011, 0012];
Please note that in this example identifier information can be matched to generate an authorization ID such that it is used to validate the operator. The authorization ID must match to allow authorization. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Butt et al by matching authorization ID’s, for the purpose of validating the operator, based upon the beneficial teachings provided by Davies et al, see for example [0012].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claims 16,  Butt et al discloses A mounting machine connected via a communication network to a management server, the mounting machine comprising:
an authorization ID input device configured to be operated by an operator who inputs an authorization ID that allows operation required for adjustment of the 
Please note that in this example the core is being interpreted as the management server, while the operator console is being interpreted as the terminal device and manageable device is being interpreted as the mounting machine. 
an authorization ID memory device configured to memorize the authorization ID that the mounting machine received from the management server; an operation permitting device configured to allow the operation required for adjustment of the mounting machine; and an authorization ID invalidating device configured to invalidate the authorization ID memorized in the authorization ID memory device when a specified time has elapsed since the mounting machine received the authorization ID or when a quantity allowed by the operation permitting device has reached a specified quantity, [column 3 lines 27-28, column 4 lines 1-14];
Please note that in this example the certificates being transmitted include allowed operator’s information as well as transmits access control lists to the manageable device.  Also note that in this example, the certificates utilized are tied to a session with a short lifetime, thus requiring them to be time dependent.
an operation permitting device configured to allow the operation required for adjustment of the mounting machine, wherein the operation permitting device is configured to allow the operation required for adjustment of the mounting machine 
Please note that in this example the access control list allows access to the manageable device thus validating the operators. 
However, Butt et al does not expressly disclose but Davies et al discloses that the authorization ID input via the authorization ID input device matches the authorization ID memorized in the authorization ID memory device[0011, 0012];
Please note that in this example identifier information can be matched to generate an authorization ID such that it is used to validate the operator. The authorization ID must match to allow authorization. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Butt et al by matching authorization ID’s, for the purpose of validating the operator, based upon the beneficial teachings provided by Davies et al, see for example [0012].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claims 17,  Butt et al
an authorization ID acquiring device configured to capture an image acquired by the terminal device from the management server [column 3 lines 17-25, column 3 lines 46-67, column 4 lines 1-30, column 5 lines 23-40, fig 5];
Please note that in this example the core is being interpreted as the management server, while the operator console is being interpreted as the terminal device and manageable device is being interpreted as the mounting machine. 
a memory device configured to memorize the image data that the mounting machine received from the management server [column 3 lines 27-28, column 4 lines 1-14, column 3 lines 46-67, column 5 lines 41-60];
Please note that in this example the certificates being transmitted include allowed operator’s information as well as transmits access control lists to the manageable device.  Also note that in this example, the certificates utilized are tied to a session with a short lifetime, thus requiring them to be time dependent.
an operation permitting device configured to allow operation required for adjustment of the mounting machine, wherein the operation permitting device is configured to allow the operation required for adjustment of the mounting machine when the image captured by the authorization ID acquiring device [column 4 lines 13-30, Column 5 lines 41-47];
Please note that in this example the access control list allows access to the manageable device thus validating the operators. 
However, Butt et al does not expressly disclose but Davies et al discloses that matches the image data received by the mounting machine from the management server [0011, 0012];
Please note that in this example identifier information can be matched to generate an authorization ID such that it is used to validate the operator. The authorization ID must match to allow authorization. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Butt et al by matching authorization ID’s, for the purpose of validating the operator, based upon the beneficial teachings provided by Davies et al, see for example [0012].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claims 18,  Butt et al discloses A mounting machine connected via a communication network to a management server capable of communicating with a terminal device, the mounting machine comprising:
a memory device configured to memorize a device ID assigned to each mounting machine and an operator ID assigned to each operator for whom registration has been completed [column 3 lines 27-28, column 4 lines 1-14, column 3 lines 46-67, column 5 lines 41-60];
Please note that in this example the certificates being transmitted include allowed operator’s information as well as transmits access control lists to the manageable device.  Also note that in this example, the certificates utilized are tied to a session with a short lifetime, thus requiring them to be time dependent.
an authorization ID that allows the operation required for adjustment of the mounting machine is transmitted to the terminal device and the mounting machine when the operator ID and the device ID are memorized in the memory device by an operator using the terminal device to input the operator ID and the device ID [column 4 lines 13-30, Column 5 lines 41-47];
Please note that in this example the access control list allows access to the manageable device thus validating the operators. 
However, Butt et al does not expressly disclose but Davies et al discloses that identifier data can be used to match and validate changes in operation (Butt et al discloses the use of a certificate containing identifier information) [0011, 0012];
Please note that in this example identifier information can be matched to generate an authorization ID such that it is used to validate the operator. The authorization ID must match to allow authorization. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Butt et al by matching authorization ID’s, for the purpose of validating the operator, based upon the beneficial teachings provided by Davies et al, see for example [0012].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Takaishi et al (US 20090180141) discloses a n image forming apparatus has a communication interface, a processor, and a storage unit. The storage unit stores a job log and a job log transmission program. The job log transmission program causes the processor to transmit a job log of a finished job via the communication interface to a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 8am-5pm(EST) and Friday 8am-12pm(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

/KENDALL DOLLY/Primary Examiner, Art Unit 2436